Title: To Alexander Hamilton from William Seton, 14 July 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 14 July 1791
Sir.

The President & Directors desire me to acknowledge the receipt of your Letter of the 9th instant inclosing a List of the Certificates for money deposited at this Bank towards the Subscriptions to the Bank of the United states which have been paid at the Treasury amg. to 159675 Dolls.
This List exactly agrees with the record of the Certificates granted at this Bank—excepting




One to Bernard Hart of
Doll   75


& one to Peter Kemble of
250


which would compleat the sum of 160,000 Dollars directed by you to be received.
When these two Certificates appear the money shall be refunded & the remaining 159675 Dolls. passed to the credit of the Treasurer of the United States agreably to your Letter of the 2d. instant.
There was but one Certificate granted for each Deposit.
I have the honor to be with the greatest respect   Sir   &ca.
